Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147335 & (45)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  HAROLD HUNTER, JR.,                                                                                    David F. Viviano,
           Plaintiff-Appellant/                                                                                      Justices
           Cross-Appellee,
  v                                                                SC: 147335
                                                                   COA: 306018
                                                                   Genesee CC: 10-094081-NI
  DAVID SISCO and AUTO CLUB INSURANCE
  ASSOCIATION,
            Defendants,
  and
  CITY OF FLINT TRANSPORTATION
  DEPARTMENT,
             Defendant-Appellee/
             Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 2, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2013
         p1113
                                                                              Clerk